DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-14 and 20-25 in the reply filed on February 16, 2022, is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0315123 (“Nakakubo”) in view of U.S. Patent Pub. 2012/0268529 (“Baumer”).
Claim 1
Nakakubo discloses a microfluidic device, comprising: a semiconductor body (semiconductor body 108); a main chamber in the semiconductor body, the main chamber being open at a bottom of the main chamber and configured to be coupled without any pressure drop to a hydraulic system configured to fill the main chamber with a fluid (Fig. 2, chamber 102); an intermediate structure, which includes a main membrane at a top of the main chamber (diaphragm 109); a nozzle body on the intermediate structure (nozzle substrate 107); a main piezoelectric actuator on the main membrane (piezoelectric body 111); a main supply channel that traverses the intermediate structure, the main supply channel being positioned laterally adjacent to the main membrane and being in fluidic communication with the main chamber (Fig. 2, supply channel 104); and a main nozzle extending through the nozzle body and in fluidic 
Nakakubo discloses a piezoelectric actuator but does not appear to explicitly disclose fluid is ejected from the main nozzle in a continuous stream; and the main piezoelectric actuator is configured to be electrically controlled so as to operate in an active condition in which the main piezoelectric actuator causes a deformation of the main membrane and a consequent pressure variation, with respect to the reference pressure,2Application No. 16/882,215 Reply to Office Action Dated December 17, 2021 of the pressure of the fluid within the main chamber, said pressure variation causing a temporary interruption of said continuous stream. 
Baumer discloses using similar piezoelectric type actuator having continuous stream ink ejection by deformation of a membrane (paragraph [0094], Figs. 2 and 26A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a continuous stream inkjet head, as disclosed by Baumer, into the device of Nakakubo, such that fluid is ejected from the main nozzle in a continuous stream; and the main piezoelectric actuator is configured to be electrically controlled so as to operate in an active condition in which the main piezoelectric actuator causes a deformation of the main membrane and a consequent pressure variation, with respect to the reference pressure,2Application No. 16/882,215 Reply to Office Action Dated December 17, 2021 of the pressure of the fluid within the main chamber, said pressure variation causing a temporary interruption of said continuous stream, for the purpose of providing print material at high speed using continuous stream non-contact printing (Baumer, paragraphs [0010-0012]).

Claim 2
Nakakubo in view of Baumer discloses the microfluidic device according to claim 1, wherein the main piezoelectric actuator is configured to be electrically controlled to cause curving of the main membrane towards the main chamber and a subsequent elastic return of the main membrane, with consequent curving of said main membrane towards the nozzle body so that the pressure of the fluid within the main chamber initially exceeds the reference pressure and subsequently drops below the reference pressure, so as to cause ejection, through the main nozzle, of a first continuous portion of fluid, which includes an enlarged end portion, and of a subsequent second continuous portion of fluid, separate from the first continuous portion of fluid (Baumer, Fig. 2, paragraphs [0057-0058]). 

Claim 3
Nakakubo in view of Baumer discloses the microfluidic device according to claim 1, comprising a first cavity which extends in the nozzle body, faces the intermediate structure, is laterally spaced apart from the main nozzle, and overlies the main piezoelectric actuator; wherein the nozzle body is fixed to portions of the intermediate structure that are laterally adjacent to and around the main supply channel (Nakakubo, Fig. 2). 

Claim 8
Nakakubo discloses a system comprising: a microfluidic device that includes: a semiconductor body (semiconductor body 108); a plurality of main chambers in the semiconductor body, the main chambers including a fluid (Figs. 1 and 2, chambers 102); an 
Nakakubo does not appear to explicitly disclose fluid is ejected from the corresponding main nozzle in a continuous stream; and each main piezoelectric actuator is configured to be electrically controlled so as to operate in an active condition in which the main piezoelectric actuator causes a deformation of the corresponding main membrane and a consequent pressure variation, with respect to the reference pressure, of the pressure of the fluid within the 
Baumer discloses using similar piezoelectric type actuator having continuous stream ink ejection by deformation of a membrane (paragraph [0094], Figs. 2 and 26A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a continuous stream inkjet head, as disclosed by Baumer, into the device of Nakakubo, such that fluid is ejected from the corresponding main nozzle in a continuous stream; and each main piezoelectric actuator is configured to be electrically controlled so as to operate in an active condition in which the main piezoelectric actuator causes a deformation of the corresponding main membrane and a consequent pressure variation, with respect to the reference pressure, of the pressure of the fluid within the corresponding main chamber, said pressure variation causing a temporary interruption of said continuous stream, for the purpose of providing print material at high speed using continuous stream non-contact printing (Baumer, paragraphs [0010-0012]).

Claim 9
Nakakubo in view of Baumer discloses the system according to claim 8, wherein each main piezoelectric actuator is configured to be electrically controlled to cause curving of the corresponding main membrane towards the corresponding main chamber and a subsequent elastic return of the corresponding main membrane, with consequent curving of said corresponding main membrane towards the nozzle body so that the pressure of the fluid within the corresponding main chamber initially exceeds the reference pressure and subsequently drops below the reference pressure, so as to cause ejection, through the corresponding main nozzle, of Baumer, Fig. 2, paragraphs [0057-0058]).

Claim 10
Nakakubo in view of Baumer discloses the system according to claim 8, wherein the microfluidic device includes a first cavity which extends in the nozzle body, faces the intermediate structure, is laterally spaced apart from the main nozzles, and overlies the main piezoelectric actuators; wherein the nozzle body is fixed to portions of the intermediate structure that are laterally adjacent to and around the main supply channels (Nakakubo, Fig. 2).

Claim 11
Nakakubo in view of Baumer discloses the system according to claim 8, wherein the main chambers are open, in a direction opposite to the main nozzles, to the basin (Nakakubo, Fig. 2).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0315123 (“Nakakubo”) in view of U.S. Patent Pub. 2012/0281047 (“Barbet”).
Claim 20
Nakakubo discloses a microfluidic device, comprising: a semiconductor body including a first surface and a second surface opposite to the first surface (semiconductor body 108); a plurality of chambers extending through the semiconductor body from the first surface to the second surface (Figs. 1 and 2, chambers 102), an intermediate structure on the semiconductor 
Nakakubo does not appear to explicitly disclose each of the plurality of chambers including: a first portion with a first diameter; a second portion with a second diameter smaller than the first diameter; a connecting portion extending from the first portion to the second portion.
Barbet discloses a continuous ink jet printing with chambers having a first and second portion with a second diameter smaller than a first diameter (Fig. 3, channel 29 and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated multiple diameters of pressure chambers leading to the nozzle, as disclosed by Barbet, into the device of Nakakubo, such that the plurality of chambers including: a first portion with a first diameter; a second portion with a second diameter smaller than the first diameter; a connecting portion extending from the first portion to the second portion, for the purpose of adjust a fluid resistance in the liquid passages (Nakakubo, paragraphs [0040-0043]).

Claim 21
Nakakubo in view of Barbet discloses the microfluidic device of claim 20, wherein the intermediate structure includes a plurality of membrane portions, each one of the plurality of membrane portions that overlaps one of the first portions of the plurality of chambers (Nakakubo, Figs. 1 and 2).

Claim 22
Nakakubo in view of Barbet discloses the microfluidic device of claim 21, further comprising a plurality of piezoelectric actuators, each one of the plurality of piezoelectric actuators overlaps one of the first portions of the plurality of chambers (Nakakubo, Figs. 1 and 2).

Claim 23
Nakakubo in view of Barbet discloses the microfluidic device of claim 21, wherein the intermediate structure includes a dielectric layer, and the dielectric layer is on and covers the plurality of piezoelectric actuators (Nakakubo, paragraph [0037]). 

Claim 24
Nakakubo in view of Barbet discloses the microfluidic device of claim 20, wherein adjacent ones of the first portions of the plurality of chambers are spaced apart from each other by a distance less than the second diameters of the second portions of the plurality of chambers (Nakakubo, Fig. 2). 

Claim 25
Nakakubo in view of Barbet discloses the microfluidic device of claim 20, wherein: the semiconductor body further includes a plurality of first sidewall portions and a plurality of second sidewall portions, each one of the plurality of second sidewall portions is opposite to one of plurality of first sidewall portions, the plurality of first sidewall portions and the plurality of second sidewall portions are transverse to the first surface and the second surface of the semiconductor body; and each one of the connecting portions of the plurality of chambers extends from one of the first portions of the plurality of chambers to one of the second portions of the plurality of chambers in a first direction, each one of the connecting portions has a dimension that extends in a second direction from one of the plurality of first sidewall portions to one of the plurality of second sidewall portions, the second direction is transverse to the first direction, and the dimension is substantially equal to the second diameters of the second portions of the plurality of chambers (Nakakubo, Fig. 2).

Allowable Subject Matter
Claims 4-7, and 12-14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the present application relates in general to a microfluidic device including a semiconductor body with a main chamber, an intermediate structure, a nozzle body, a piezoelectric actuator, a main supply chamber, and a main nozzle.  The cited art, U.S. Patent Pub. 2019/0315123 (“Nakakubo”) in view of U.S. Patent Pub. 2012/0281047 (“Barbet”) or U.S. Patent Pub. 2012/0268529 .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853